Lathrop, J.
Two questions only are raised by the bill of exceptions. The first is as to the admission in evidence of certain cards found in the defendant’s trunk in the room occupied by him, and the second is allowing the District Attorney to argue to the jury that the defendant, by the cards, advertised his business as that of an abortionist.
The defendant was indicted under the Pub. Sts. c. 207, § 9, for thrusting a certain instrument into the body and womb of one Frances Adams, with intent to cause and procure the miscarriage of said Adams, and for causing her death thereby. In such cases cards and circulars of a defendant have been held to be admissible in evidence if they tend to show that the defendant holds himself out as a person whose business it is to procure abortions. It is not to be expected that cards and circulars of this kind will state the fact in precise terms, or that their meaning will not be more or less disguised. .
The advertisements of the defendant in Commonwealth v. Bishop, 165 Mass. 148, are not stated in the report of the case, but they appear in the bill of exceptions, and are as follows : “ Dr. Bailey, 48 Howard Street, may be consulted from nine to nine. No other physician in the city has the same facilities for successful treatment of all female troubles. His method is the only safe, the only sure and harmless .one. Board and nurse when necessary.” “ Dr. Herman, 7 Tremont Row, may be consulted from nine to nine; excels all others in quick and thorough cures of female troubles. Only one visit necessary. Has a *19remedy will establish periods in two or three days. Useful information to ladies and gentlemen.” It appeared that the defendant did business under the name of Dr. Bailey and also under the name of Dr. Herman.
The indictment in Commonwealth v. Bishop was similar to the one in the case at bar, and it was said by the court that these advertisements, “ to say the least, might be understood to hold out that he [the defendant] was ready to do acts of the kind charged.” There is no substantial difference between the advertisements in Commonwealth v. Bishop and the cards in the case at bar. See also Weed v. People, 3 Thomp. & C. 50; affirmed, 56 N. Y. 628.
We have no doubt that the cards were admissible in evidence; and that the District Attorney was properly allowed to argue to the jury what their meaning was. Exceptions overruled.